UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA,                      )
 STATE OF CALIFORNIA,                           )
 ST ATE OF FLORIDA,                             )
 STATE OF MISSOURI,                             )
 STATE OF TEXAS, and                            )
 STATE OF WASHINGTON,                           )
                                                )
                      Plaintiffs,               )
                                                )
               v.                               ) Civil Case No. 11-106 (RJL)
                                                )
                                                )
 COMCAST CORP., GENERAL                         )
 ELECTRIC CO., and NBC                          )
 UNIVERSAL, INC.,                               )
                                                )
                      Defendants.               )



                                              rt"
                               MEMORANDUM ORDER
                             (September-/-, 2011) [Dkt. #25]

                                     BACKGROUND

       This case is before the Court on the United States' Motion to Enter Final Judgment

[Dkt. #25]. In January 2011, plaintiffs United States of America ("the Government") and

the States of California, Florida, Missouri, Texas, and Washington ("plaintiffs"), brought

a civil anti-trust l action to permanently enjoin a proposed joint venture and related

transactions, purportedly worth $30 billion, between defendant Comcast Corporation


        The Government brought suit under Section 15 of the Clayton Act, 15 U.S.C.
§ 25, to "prevent and restrain [defendants] from violating Section 7 of the Clayton Act,
15 U.S.C. § 18." Compl. ~ 11. Plaintiff states brought suit under Section 16 of the
Clayton Act, 15 U.S.C. § 26. Id.
("Comcast" or "defendant") and General Electric Company ("GE" or "defendant") that

would allow Comcast, the largest cable company in the United States, to control, among

other things, popular video programming which included NBC Television Network

("NBC broadcast network") and the cable networks of NBC Universal, Inc. ("NBCU" or

"defendant"). Complaint ("Comp!."), Jan. 18, 2011 [Dkt. # 1]. The Government

simultaneously issued a Competitive Impact Statement contending that under the

proposed merger, Comcast would obtain majority control of highly valued video

programming that would prevent rival video-distribution companies from competing

against the post-merger entity. See Competitive Impact Statement at 1, Jan. 18,2011

[Dkt. #4].

       On February 20, 2011, this Court signed a Stipulation and Order [Dkt. #21],

pursuant to which the defendants agreed to abide by the provisions of a proposed Final

Judgment that would allow the merger to go forward, while also putting into place certain

remedies for what the Government alleged was anti-competitive behavior. Defendants

also agreed to comply with the requirements of the Antitrust Procedures and Penalties

Act ("APPA"), IS U.S.c. § 16, including publishing - at defendants' expense-

newspaper notice of the merger, a summary of its terms, and a copy of the proposed Final

Judgment. Stipulation and Order at ~~ 2-3; see also P!. United States' Response to Public

Comments, June 6, 2011 [Dkt. #23]. On April 18,2011, defendants filed a Report and

Certification of Compliance with Tunney Act Requirements ("Report") [Dkt. #22], in

which they certified compliance with Section 2(g) of the APP A and detailed

communications by or on behalf of defendants with the United States regarding the Final

                                           2
Judgment. See Report at 1. On June 6, 2011, the Government filed a Response to Public

Comments ("Response") [Dkt. #23] in which it summarized and responded to the eight

public comments filed after the sixty-day notice required by the APP A. Resp. at 2. After

analyzing the public comments, the United States professed a continued "belie[ f] that the

proposed Final Judgment will provide an effective and appropriate remedy for the

antitrust violations alleged in the Complaint." Id. at 1.

       Then, on June 29, 2011, the Government filed a Certificate of Compliance with

Provisions of the Antitrust Procedures and Penalty Act [Dkt. #24], wherein it certified

compliance with all requirements of APP A Sections 16(b )-(h) and requested that the

Court make the necessary public-interest determinations required by 15 U.S.C. § 16(e)

and, ultimately, enter the proposed Final Judgment.

       This Court held a fairness hearing on July 27, 2011. See Minute Entry, Case 11-

cv-l06, July 27, 2011. The parties were given the opportunity to present oral argument

and to answer the Court's questions. Upon conclusion of the fairness hearing, the

Government filed a Supplemental Statement In Support of Entry of the Final Judgment

("Supp. Stmt."), Aug. 5,2011 [Dkt. #26], in which it further explained the proposed Final

Judgment and renewed its request for this Court to enter Final Judgment.

       Upon review of the pleadings, the record, and the applicable law, the Court

determines that entry of the proposed Final Judgment is in the public interest and

therefore GRANTS the Government's Motion for Entry of Final Judgment [Dkt. #25].

However, given a number of potential uncertainties regarding the Final Judgment's

implementation, and consistent with this Court's "jurisdiction to issue orders and

                                              3
directions necessary and appropriate to carry out or construe any provision of the Final

Judgment and to 'enforce compliance, and to punish violations of its provisions, '" Supp.

Stmt. at 6 (quoting Final Judgment § IX), I hereby order that certain future steps,

described herein, be taken for no less than two years to ensure that the public interest

continues to be served.

                                STANDARD OF REVIEW

       Before entering any consent judgment offered by the United States under 15

U.S.C. § 16(e), this Court must determine whether entry of the judgment "is in the public

interest." To make that determination, the Court shall consider:

              "(A) the competitive impact of such judgment, including
              termination of alleged violations, provisions for enforcement
              and modification, duration of relief sought, anticipated effects
              of alternative remedies actually considered, whether its terms
              are ambiguous, and any other competitive considerations
              bearing upon the adequacy of such judgment that the court
              deems necessary to a determination of whether the consent
              judgment is in the public interest; and

              (B) the impact of entry of such judgment upon competition in
              the relevant market or markets, upon the public generally and
              individuals alleging specific injury from the violations set
              forth in the complaint including consideration of the public
              benefit, if any, to be derived from a determination of the
              issues at trial." 15 U.S.c. § 16(e).

                                         ANALYSIS

       On July 27, 2011, the Court held a public hearing during which the Government

and defendants presented arguments as to why entry of Final Judgment was in the public

interest. In essence, both sides relied upon their assessment that the Final Judgment was

carefully crafted by all parties to facilitate a merger, consistent with the existing antitrust

                                               4
laws, that carefully protected the public's interest by maintaining the competitive

equilibrium of the emerging online-video market.

       While asking the parties questions at that hearing, however, I grew increasingly

concerned that the Government's non-appealable arbitration mechanism for online video

distributors ("OVDs") did not serve the public interest. See, e.g., Fairness Hearing

Transcript ("Tr."), July 27, 2011, at 23. Moreover, I was unsure whether the proposed

Final Judgment adequately empowered the Department of Justice to enforce the terms of

the agreement. See, e.g., id. at 5-6.

       Not surprisingly, the Government filed a Supplemental Statement after the hearing

in which it described, in detail, the dual-track arbitration mechanism OVDs may use to

acquire Comcast and NBCU content under certain conditions. 2 See Supplemental

Statement ("Supp. Stmt.") [Dkt. #26]. To start, the Government clarified that OVDs have

two options for arbitration: the FCC process, and the new process outlined in the

proposed Final Judgment. Id. at 2. Arbitration under the FCC Order, they stressed,     IS   a

matter of right, see Supp. Stmt. at 4 (citing FCC Order, App. A, §§ IV.A.3, VILA,

VILC), and is appealable, whereas arbitration under the proposed Final Judgment is not. 3

Id. at 4-5. And although an OVD which is dissatisfied with its result in an FCC



        The Government's Supplemental Statement also offers a helpful and satisfactory
explanation of the logistics and benefits of "baseball-style" arbitration. See Supp. Stmt.
at 3 n.4.

        The Government contends, however, that arbitration under the proposed Final
Judgment offers a valuable tradeoff: expedited and final resolution. See, e.g., Supp. Stmt.
at 2, 5-6.

                                             5
arbitration may not then take a second bite at the apple by requesting arbitration under the

proposed Final Judgment, an OVD whose requested arbitration under the proposed Final

Judgment is denied 4 by the Department of Justice may still proceed as a matter of right

with arbitration under the FCC Order. See Supp. Stmt. at 5.

       Of course, the Government contends that because the "FCC is the expert

communications industry regulator ... OVD requests will ordinarily proceed through the

FCC [arbitration] process." Supp. Stmt. at 5; see also id. at 2. Even if this is true,

however, the Government concedes that there is still "some uncertainty about the ability

of OVDs to obtain timely relief under the FCC Order." Id. at 5. Thus, it remains to be

seen how well the FCC arbitration process will work for OVDs, and how many of the

OVDs who request - and are denied - arbitration under the new streamlined approached

created by the proposed Final Judgment will pursue relief under the FCC Order.

       Moreover, because of the way the Final Judgment is structured, the Government's

ability to "enforce" the Final Judgment, and, frankly, this Court's ability to oversee it,

are, to say the least, limited. Indeed, notwithstanding the fact that the Final Judgment

vests the Government with the "responsibility" to investigate and report to the Court the

complaint of an OVD alleging "fraud or malfeasance" in the proposed arbitration

process, Supp. Stmt. 6 (citing Final Judgment § IX); see also Tr. at 5-6, 8-9, the

4      Under the arbitration proposed in the Final Judgment, an OVD must first seek
permission from the United States to arbitrate under this "alternative" yet
"complementary" mechanism. Supp. Stmt. at 4-5 (citing Proposed Final Judgment
§ VILC). If the Government allows arbitration to move forward, any arbitration award is
non-appealable. Id. at 4. If the Government denies an OVD's request to arbitrate, the
OVD may still initiate arbitration under the FCC Order, which is available as a matter of
right and is appealable. Id. at 3-4.
                                              6
Government, at the public hearing, freely admitted that "[w]e can't enforce this decree."

Tr. at 11: 14. In addition, it is undisputed that neither the FCC nor the Department of

Justice has any experience yet in administering either course of arbitration in the online-

video-distribution context. See, e.g., Supp. Stmt. at 5; see also Tr. at 10:8 (Government's

admission that "this is a nascent market" and that "[t]hese are nascent competitors").

And despite the Government's assurances that "this Court retains jurisdiction to issue

orders and directions necessary and appropriate to carry out or construe any provision of

the Final Judgment," Supp. Stmt. at 6, and "to enforce compliance, and to punish

violations of its provisions," id. (citing Final Judgment § IX), I am not completely certain

that these safeguards, alone, will sufficiently protect the public interest in the years

ahead.

         Accordingly, since neither the Court nor the parties has a crystal ball to forecast

how this Final Judgment, along with its arbitration mechanisms, will actually function,

see Tr. at 22, I believe that certain additional steps are necessary to monitor imp-

lementation of the Final Judgment to ensure that it satisfies the public-interest

requirement mandated by statute. See 15 U.S.c. § 16(e). Therefore, pursuant to the

authority Section IX of the Final Judgment vests in this Court, and to ensure that the

Final Judgment is, and continues to be, in the public interest, it is hereby

         ORDERED that for no less than two years, the parties shall create and maintain a

report which details (a) how many OVOs initiate arbitration under the FCC Order and the

result of those arbitrations; (b) how many times OVOs appeal the result of their

arbitration, and to which judicial bodies, if any, they appeal; (c) how many OVOs seek

                                               7
permission from the Department of Justice to arbitrate under the Final Judgment and how

many are granted permission; and (d) how many times the United States denies an

OVD's request to initiate arbitration under the Final Judgment, and how many of those

denied subsequently elect to initiate arbitration under the FCC Order. It is further

       ORDERED that the United States shall prepare this report and share it with all

parties in advance of a yearly hearing before this Court; and it is further

       ORDERED that the parties shall convene for an annual hearing with this Court to

explain and discuss the report and any other non-arbitration-related issues that may have

arisen during the previous year to ensure that the Final Judgment does, and continues to,

satisfy the public interest.

       SO ORDERED.




                                              8